Citation Nr: 0613169	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945 and was a prisoner of war (POW) of the German government 
from November 1944 to July 1945.  He died in July 1995.  The 
appellant is the veteran's surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2003, it was remanded to the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO) for additional development and readjudication.  
That development was completed, and the case was returned to 
the Board.  In August 2005, the Board requested a medical 
expert opinion from the Veterans Health Administration (VHA).  
The requested VHA opinion was provided in October 2005.  An 
addendum to that opinion was provided in January 2006.  The 
case is now ready for further appellate review


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety disorder and residuals of frostbite 
to the ears.  

3.  Cor pulmonale due to chronic obstructive pulmonary 
disease (COPD) and emphysema, the immediate causes of the 
veteran's death, were not present in service or for many 
years after service.

4.  The competent and probative evidence in this case 
supports the finding that the veteran's service-connected 
anxiety disorder materially contributed to the veteran's 
development of his fatal COPD.  


CONCLUSION OF LAW

A disease or injury which was incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Specifically, she 
contends that service connection should have been granted for 
a heart disorder and for a pulmonary disorder.  She also 
contends that the residuals of disorders the veteran incurred 
while a POW, including his service-connected anxiety disorder 
and frostbite, accelerated or contributed materially and 
substantially to cause his death.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, a factual background and the 
pertinent law and VA regulations applicable to the issue on 
appeal will be briefly set forth.  Finally, the Board will 
analyze the appellant's claim.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the appellant's case, the RO notified her of the 
requirements for service connection for the cause of the 
veteran's death, and obtained the veteran's service medical 
records, and all private and VA treatment records that were 
identified by the appellant.  The appellant was also provided 
with a hearing before the RO.  Moreover, the Board obtained 
an expert medical opinion from the Veteran's Health 
Administration in the development of her claim.  In view of 
the fact that this decision is a complete grant of benefits 
sought on appeal, further notification and development 
pursuant to the VCAA is not required.


Factual Background

The veteran served in World War II from April 1944 to 
December 1945.  He died in July 1995.  He was captured by the 
German army and was held as a prisoner of war (POW) from late 
November 1944 to late April 1945.  The only pulmonary 
disorder noted on the veteran's December 1945 separation 
examination was septal deviation, right, 50 percent.  In 
1994, the veteran sought service connection for several 
disorders.  By a rating decision issued in June 1994, service 
connection for anxiety disorder, evaluated as 10 percent 
disabling, and for residuals, frostbite, ears, evaluated as 
nondisabling, was granted.  

Private clinical notes dated in March 1990, which appear to 
be from M.J. McKenna, MD, reflect that the veteran had a 
strongly positive "PPD test."  March 1993 treatment notes 
from R. Scacewater, MD, reflect diagnoses of chronic 
obstructive pulmonary disease (COPD) with emphysema, chronic 
bronchitis, bronchospastic component, advanced hypoxemia, cor 
pulmonale developing with peripheral edema, and short-term 
memory loss, possibly secondary to hypoxemia.  November 1993 
treatment notes and the veteran's admission history and 
physical for private hospitalization in November 1993 reflect 
similar diagnoses.  

In a March 1994 medical statement, M.J. McKenna, MD, 
indicated that he had treated the veteran "for several 
years" for emphysema and chronic respiratory insufficiency.  
The veteran's surviving spouse indicated that the veteran was 
treated by Dr. McKenna for a heart disorder and for lung 
disorders from 1969 to the time of the veteran's death, but 
no records prior to 1990 from Dr. McKenna, who is now 
deceased, have been located, and efforts to locate further 
records have been unsuccessful.

Reports of radiologic examinations conducted in November 
1993, February 1994, and May 1994, the report of pulmonary 
function testing conducted in March 1993, disclosed severe 
obstructive lung disease with significant response to 
bronchodilators.  The report of an April 1993 echocardiogram 
reflects diagnoses of right ventricular dilatation, mild, 
with mild hypokinesis, among other diagnoses. 

The report of April 1994 and May 1994 VA examinations 
reflects that the veteran reported dietary deficiencies, 
dysentery, frostbite, anxiety, depression, and vitamin 
deficiency while held as a POW.  The assigned diagnoses were 
severe chronic obstructive pulmonary disease, severe 
arthritis requiring total replacement of both knees, and 
cardiac failure compensated with digitalis.  

The certificate of death reflects that the veteran died in 
July 1995 as the result of cor pulmonale due to COPD and 
emphysema.  

As indicated above, in August 2005, the Board requested a VHA 
medical expert opinion from a VA pulmonologist for the purpose of 
answering the following pertinent medical questions:  The first 
question was whether it is at least as likely as not that 
disorder which may be presumed service-connected in a POW, or any 
of the veteran's service-connected disabilities (anxiety 
disorder, frostbite) caused or contributed materially or 
substantially to the veteran's death.  The second question was 
whether it is at least as likely as not that scarring of the 
veteran's lungs as a result of lack of treatment of tuberculosis, 
reflected later by a positive PPD, or lack of treatment of cough, 
shortness of breath, or pneumonia while the veteran was a POW 
caused or contributed materially or substantially to the 
veteran's death.  

In answer to the Board's request, the VA pulmonologist presented 
a statement in October 2005 in which it was opined that "it is 
extremely unlikely that pulmonary tuberculosis contributed to the 
veteran's chronic respiratory failure which ultimately led to his 
death."  

In response, the Board noted that the October 2005 opinion was 
incomplete and requested that the VA pulmonologist comment on the 
role of the presumed POW diseases, as well as the veteran's 
service-connected anxiety disorder and frostbite in the cause of 
the veteran's death.  

In answer to the Board's second request, the VA pulmonologist 
presented a second statement in January 2006.  In that statement, 
the pulmonologist indicated that he had reviewed the veteran's 
chart, and set out a brief description of the medical facts of 
the case.  The physician noted that the chart review revealed 
that chronic hypercapnic and hypoxemic respiratory failure with 
cor pulmonale due to COPD to be the direct cause of death.  It 
was then noted that COPD in the veteran was due to chemical 
dependency of the nicotine type causing chronic inhalational 
smoke exposure.  It was further noted that nicotine dependency is 
more difficult to treat in patients with anxiety disorder.  The 
VA pulmonologist concluded that "it is very likely that the 
service-connected condition of anxiety disorder has contributed 
to the veteran's death by worsening his chemical dependency 
disorder of the nicotine type."  

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Generally, minor service-connected 
disabilities, not materially affecting a vital organ, would 
not be held to have contributed to death primarily due to an 
unrelated disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The statutes governing veterans' benefits provide that, if a 
veteran is: (1) a former POW and; (2) as such was interned or 
detained for not less than 30 days, certain diseases, to 
include beriberi, beriberi heart disease, including ischemic 
heart disease, or any of the anxiety states, shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after the veteran's discharge.  Other 
disorders which may be presumed service-connected in a former 
POW include avitaminosis, malnutrition (including optic 
atrophy associated with malnutrition), any other nutritional 
deficiency, psychosis, dysthymic disorder (or depressive 
neurosis), post-traumatic osteoarthritis, and other disorders 
not at issue in this claim.  38 U.S.C.A. § 1112(b) (West 
2002); 38 C.F.R. § 3.309(c).

Analysis

The surviving spouse contends that the veteran's lungs were 
scarred as a result of lack of treatment of tuberculosis, 
reflected later by a positive PPD, and of the veteran's cough 
and shortness of breath and pneumonia while he was a POW.  
She contends that service connection should have been granted 
for a heart disorder and for a pulmonary disorder and 
contends that the residuals of disorders the veteran incurred 
while a POW, including his service-connected anxiety disorder 
and frostbite, accelerated or contributed materially and 
substantially to cause his death.

The service medical records fail to document complaints, 
treatment, or diagnosis of cor pulmonale, COPD, or emphysema, 
or any other pulmonary disorder.  

At the time of the veteran's death, service connection was in 
effect for anxiety disorder rated as 10 percent disabling and 
frostbite of the ears, rated as noncompensable.  

The undisputed cause of the veteran's death as shown on his 
Certificate of Death dated in July 1995 was cor pulmonale due 
to COPD and emphysema.  Neither of these disorders has been 
shown to have been related to service, and although it has 
been argued otherwise, there is no medical evidence 
supporting this theory.  

As indicated above, it is the appellant's theory that service 
connection should have been established for the veteran's 
fatal COPD based upon an association with tuberculosis that 
she believes that the veteran had in service.  This theory 
and her statements supporting it must first be analyzed for 
their probative value.  In short, the appellant has not been 
shown to be medically qualified to render opinions involving 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, however, there is but one 
medical opinion on the subject of the relationship between 
the cause of the veteran's death and his period of service.  
This opinion was obtained from the VA pulmonologist in the 
VHA medical expert opinions dated in October 2005 and January 
2006 in response to a specific request from the Board.  

Specifically, in the January 2006 opinion, the VA 
pulmonologist, based upon a review of the veteran's claims 
file, unequivocally stated that it is very likely that the 
veteran's service-connected anxiety disorder contributed to 
the veteran's death by worsening his chemical dependency 
disorder of the nicotine type, which in turn caused the 
veteran's fatal COPD.  In making this opinion, the VA 
pulmonologist gave a detailed recitation of the salient 
facts, and enumerated detailed medical reasons supporting his 
opinion.  There is no medical evidence of record that 
contradicts this opinion.  

In summary, the competent and probative evidence in this case 
supports the finding that the veteran's service-connected 
anxiety disorder materially contributed to the veteran's 
development of his fatal COPD.  Consequently, following 
review and consideration of all evidence and material of 
record in the claims file, and for the foregoing reasons and 
bases, the Board must find that the evidence supports the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board must conclude that a disability 
of service origin caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Therefore, service connection for the 
cause of the veteran's death is to be awarded to the 
appellant.  The Board has applied the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), in granting this benefit.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


